Exhibit 10(q)(i)

FIRST AMENDMENT TO THE REGENCY CENTERS CORPORATION

2005 DEFERRED COMPENSATION PLAN

This First Amendment (the “First Amendment”) to the Regency Centers Corporation
2005 Deferred Compensation Plan (“Plan”) is adopted by Regency Centers
Corporation, a Florida corporation (the “Company”) as of December __, 2005.
Certain capitalized terms used in this First Amendment and not otherwise defined
are defined in Plan.

Background

WHEREAS, Section 409A on the Internal Revenue Code was enacted on October 22,
2004 and various interpretational notices and proposed regulations
(“Supplemental Guidance”) have been issued by the IRS subsequent to that date;
and

WHEREAS, upon careful study of the Supplemental Guidance, the Company has
concluded that certain minor changes should be made to the Plan;

NOW, THEREFORE, in accordance with the terms of the Plan permitting amendment
(contained in Section 10 thereof), the Company amends the Plan as follows:

 

1. Section 2.5 of the Plan is deleted in its entirely and replaced with the
following:

“2.5. “Change of Control” shall mean the occurrence of any one or more of the
following events occurring after December 31, 2004:

(a) an acquisition, in any one transaction or series of transactions, after
which any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (“Group”), has beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more (or an
acquisition of an additional 5% or more if such individual, entity or group
already has beneficial ownership of 35% or more) of either the then outstanding
shares of Company common stock or the combined voting power of the then
outstanding voting securities of the Company, but excluding, for this purpose,
any such acquisition (i) from the Company, (ii) by the Company or any employee
benefit plan (or related trust) of the Company or (iii) by any corporation with
respect to which, following such acquisition, all of the then outstanding shares
of common stock and voting securities of such corporation are then beneficially
owned, directly or indirectly, in substantially the same proportions, by the
beneficial owners of the



--------------------------------------------------------------------------------

common stock and voting securities of the Company immediately prior to such
acquisition;

(b) 50% or more of the members of the Board are not Continuing Directors; or

(c) the (i) consummation of a stock purchase, reorganization, merger, share
exchange, consolidation or similar transaction, in each case, with respect to
which the individuals and entities who were the respective beneficial owners of
the common stock and voting securities of the Company immediately prior to such
transaction do not, following such transaction, beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and voting securities of the corporation resulting from such
reorganization, merger or consolidation or (ii) consummation of a transaction or
series of transactions pursuant to which any individual entity or group acquires
assets of the Company that have a total gross market value of 40% or more of the
total fair market value of all the assets of the Company immediately prior to
such acquisition or acquisitions.

More than one Change of Control may occur during the term of this Plan.
Notwithstanding the foregoing, a Change of Control shall not occur to the extent
that it is not described in or under Code Section 409A(a)(2)(A)(v).”

 

2. Section 2.18 of the Plan (defining the term “Good Reason”) is deleted in its
entirety and nothing is substituted in its place.

 

3. New Section 2.27 is inserted into the Plan and the previously existing
Section 2.27 is renumbered 2.28 and all succeeding sections are renumbered
accordingly:

“2.27 “Specified Participant” means a Participant who is a key employee (as
defined in Section 416(i) of the Code without regard to paragraph (5) thereof)
of the Company. For this purpose, a Participant shall be deemed to be a “key
employee” of the Company during a Plan year if he or she met the requirements of
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code (applied in accordance with
the regulations thereunder and disregarding Section 416(i)(5) of the Code) at
any time during the 12-month period ending on September 30 immediately preceding
such Plan year.”

 

4. Section 2.29 (formerly Section 2.28 prior to the renumbering effected by
Section 4 of this First Amendment) is amended and restated to read as follows:

“2.28. “Termination of Employment” and similar terms mean (a) for an employee
completely ceasing, voluntarily or involuntarily, to be employed by the Company
and all Affiliates (as determined in accordance with Section 1.409A-1(h) of the
Treasury Regulations), and (b) for a Director, ceasing to serve as such for the
Company and all Affiliates. The Committee may in its discretion determine
whether any leave of absence

 

2



--------------------------------------------------------------------------------

constitutes a Termination of Employment within the meaning of the Plan. In no
event shall Termination of Employment be deemed to occur any earlier than the
occurrence of a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h).”

 

5. Section 6.6(d) of the Plan is amended and restated as follows:

“(d) Notwithstanding any other Plan provision, no payment to a “Specified
Employee” based upon Termination of Employment shall commence earlier than six
(6) months after the date of such individual’s Termination of Employment (or, if
earlier, the date of death of the Participant). The commencement of a validly
elected payment shall be delayed to the day that is at least six (6) months
after such termination.”

 

6. Section 6.8 of the Plan is amended and restated as follows:

“6.8. Revised Election. A Participant may make a request to the Committee to
revise the Distribution Options previously selected with respect to a Plan year
to defer a scheduled distribution to a date that is at least five (5) years
after the date previously elected. Unless an earlier date is established by the
Committee, the election to defer the distribution must be made before the last
business day of the December that is at least one year before the scheduled
distribution. Notwithstanding anything to the contrary in this Plan, (1) an
election to defer the distribution must be made at least 12 months prior to the
date of the first scheduled payment under the prior distribution election with
respect to such Plan year and (2) the election shall not take effect until at
least 12 months after the date on which the election is made. A deferral request
under this Section 6.8 shall not result in a forfeiture of the Participant’s or
former Participant’s Account.”

 

7. Section 7.2 of the Plan is amended and restated as follows:

“7.2. Vesting of Company Contributions. Unless otherwise determined by the
Committee, a Participant shall be vested in the same percentage of the Company
discretionary matching contributions and Company discretionary contributions as
he or she is vested (or would be vested if a participant) in Company
contributions under the Regency Centers 401(k) Profit Sharing Plan as may be
amended from time to time, or any successor plan; provided, however, that,
unless otherwise determined by the Committee prior to the occurrence of such
event, Participants shall become 100% vested in all Company discretionary
matching contributions and Company discretionary contributions upon the
Company’s Insolvency (as determined by the Committee and only if such vesting
would not subject a Participant to taxation, interest and penalties under and by
reason of Code Section 409A(b)(2)), the Participant’s death or a Change of
Control, but only if the Company terminates the Participant’s employment

 

3



--------------------------------------------------------------------------------

without Cause within two years following a Change of Control. In its discretion,
the Committee may provide for accelerated vesting of any unvested Company
discretionary matching contributions and/or Company discretionary contributions
upon the Disability or Retirement of a Participant, provided that in the absence
of any express Committee provision of accelerated vesting in the event of
Disability or Retirement of a Participant, no accelerated vesting shall occur
upon those events notwithstanding anything else herein or in the Regency Centers
401K Profit Sharing Plan. Any such acceleration need not be uniform among all
Participants. Anything herein to the contrary notwithstanding, a Participant
shall forfeit all vested and unvested Company discretionary matching
contributions and Company discretionary contributions if the Participant’s
employment is terminated for Cause.”

 

8. Section 8 of the Plan is amended by adding the following at the end thereof:

“8.7 Suspension of Stock Option Gain Share Deferral Election Notwithstanding
anything herein or elsewhere to the contrary, no Stock Option Gain Share
Deferral Elections amounts may be made after December 31, 2005 under this Plan.”

 

9. In all other respects, the Plan is confirmed and ratified.

IN WITNESS WHEREOF, this First Amendment is made this __th day of December, 2005

 

REGENCY CENTERS CORPORATION

By:     

Name: 

    

Title: 

    

 

4